—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Toomey, Jr., J.), imposed January 30, 2012, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Inasmuch as the record does not demonstrate that the defendant’s purported waiver of his right to appeal was made knowingly, voluntarily, and intelligently, it may not be enforced (see People v Bradshaw, 18 NY3d 257, 264-265 [2011]; People v Lopez, 6 NY3d 248, 256-257 [2006]).
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
Eng, P.J., Skelos, Roman and Cohen, JJ., concur.